Order entered March 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01141-CR

                        JEREMY JOHN SANDERSFELD, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-82341-07

                                            ORDER
       The Court REINSTATES the appeal.

       On March 13, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 17, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 13, 2014 order requiring findings.

       We note that counsel filed an Anders brief in this case. The appeal is from appellant’s

conviction following the adjudication of his guilt.     Although counsel briefly discusses the

original plea hearing and states that evidence was presented, the reporter’s record of the guilty

plea hearing is not before the Court.      Moreover, the record reflects that the conditions of

appellant’s community supervision were modified, but counsel does not discuss the proceedings,
if any, at which the modifications were made. Finally, counsel does not address the motions that

were filed by appellant or the trial court’s nunc pro tunc order entered by the trial court.

Accordingly, we conclude the brief does not satisfy the requirements of Anders and its progeny.

See Jeffery v. State, 903 S.W.2d 776 (Tex. App.––Dallas 1995, no pet.). Accordingly, we DENY

the March 17, 2014 extension motion as moot and STRIKE the Anders brief tendered by

counsel.

       We ORDER Janet Dugger, official court reporter of the 296th Judicial District Court, to

file, or coordinate the filing of, the reporter’s record of April 5, 2011 plea hearing, as well as the

records of any other hearings, within THIRTY DAYS of the date of this order.

       We ORDER counsel to file, within SIXTY DAYS of the date of this order, either an

amended brief that complies with the requirements of Anders and its progeny or a brief raising

issues on the merits.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Janet

Dugger, official court reporter, 296th Judicial District Court, and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE